DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (Claims 1-15) and Species B (Fig. 5) in the reply filed on 7/19/2022 is acknowledged.  Applicant has amended claim 16 to require the particulars of the respective sub-combinations and to encompass Species B.  The amendment to claim 16 renders the requirement for restriction between the combination and sub-combinations moot, thus the restriction requirement of 6/27/2022 is partially withdrawn as it pertains to the combination and sub-combinations.  Claims 1-20 are pending and examined below.
In view of the above noted withdrawal of the restriction requirement (not the election of species), applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a second diversion system coupled to the exhaust duct to selectively control flow of exhaust gas flow from the exhaust duct through the second stationary emission converter” in claim 15 and “a second diversion system coupled to the exhaust duct to selectively control flow of exhaust gas from the exhaust duct through the third stationary emission converter” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 5 & 16 are objected to because of the following informalities:  
	Regarding Claim 5:
The recitation “third and fourth bypass openings” (l. 2) is believed to be in error for - - a third bypass opening and a fourth bypass opening - -.
The recitation “third and fourth pivoting doors” (l. 7) is believed to be in error for - - a third pivoting door and a fourth pivoting door - -.
		Regarding Claim 16:
The recitations “to allow exhaust gas to access the exhaust duct” (l. 6) is believed to be in error for - - to allow exhaust gas to exit the exhaust duct - -.
The recitation “bypasses of a portion” (l. 11) is believed to be in error for - - bypasses a portion - -.
The recitation “
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 15, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the recitation “a diversion system operably coupled to the exhaust passage of the gas turbine” (3rd to last line) is vague and indefinite because it is unclear whether the gas turbine is positively recited.  The preamble recites the gas turbine in the intended use (i.e. “for a combined cycle power plant including a gas turbine…”).  If the gas turbine is required, it is also unclear whether the combined cycle, of which the gas turbine is a part in accordance with the preamble, is positively recited.
Regarding Dependent Claims 15 & 19, the recitation “a second diversion system coupled to the exhaust duct to selectively control flow of exhaust gas flow from the exhaust duct through the [second or third] stationary emission converter” is vague and indefinite because it is unclear what structure is required by the second diversion system.  It appears that the foregoing limitation is intended to invoke 35 U.S.C. 112(f), as there is a generic placeholder (system) followed by functional language (selectively controlling flow from the exhaust duct through the second stationary emission converter) without sufficient structure for performing the recited function (no specific structure is recited) and the generic placeholder is not preceded by a structural modifier (“second diversion” conveys no structure).  It is unclear whether the second diversion system is a copy of the first diversion system (claim 12) or the diversion system (claim 16) (i.e. once a “diversion system” is defined structurally, are subsequent diversion systems intended to have analogous structure) or something else.  The diversion system in claims 12 & 16 recite the elements required for performing the claimed function, as disclosed in the specification (i.e. in order for the diversion system to perform the claimed function, there must be a duct and a flow control element comprising a movable door of some kind, otherwise diverted flow wouldn’t be directed anywhere at all), yet claim 1 recites a diversion system comprising only a first pivoting door (which would be insufficient to perform the recited structure).  
Dependent Claims 2-11 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6, & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Benz 20140360154.
Regarding Independent Claim 1, Benz teaches an emission reduction system (Fig. 1, as follows) for a combined cycle power plant including a gas turbine and heat recovery steam generator (HRSG), the emission reduction system comprising: 
an exhaust duct (duct defining 21/31, including inlet 24) configured to communicate exhaust gas from the gas turbine to the HRSG, the exhaust duct defining an exhaust passage extending along a flow axis (21/31); 
a first bypass opening in the exhaust duct to allow exhaust gas to exit the exhaust duct oblique to the flow axis (opening defined between top of inlet 24 and tip of 33 facing 24, which permits exhaust gas to flow obliquely out of the exhaust duct); 
a first start-up duct connected to the exhaust duct and extending over the first bypass opening (duct defining 20/30 is connected to the exhaust duct and extends over the first bypass opening); and 
a diversion system (as follows) operably coupled to the exhaust passage of the gas turbine, the diversion system comprising: 
a first pivoting door configured to selectively block the first bypass opening (37).
Benz’s Fig. 1 embodiment does not teach a first stationary emission converter disposed in the start-up duct.
Benz further teaches, in the Fig. 2 embodiment, an emission reduction system that is almost identical to the embodiment of Fig. 1, the emission reduction system including a first and a second stationary emission converter disposed in the start-up duct (49 and 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benz’s emission reduction system to include a first stationary emission converter disposed in the start-up duct, as taught by Benz’s Fig. 2 embodiment, in order to remove emissions prior to routing the exhaust to the environment via the stack (Benz; para. [0017]).  It is noted that while Benz teaches the aftertreatment assists with flow guiding, Benz does not preclude the use of the aftertreatment devices in the Fig. 2 embodiment.  Benz expressly teaches that the only location where aftertreatment devices can not be placed is in the second diffuser exhaust gas path (31) and the second boiler exhaust path (21).  See paras. [0017], [0033] & [0036].
	Regarding Dependent Claim 2, Benz further teaches the first pivoting door is configured to rotate from a first position flush with an outer wall of the exhaust duct to cover the first bypass opening (first position of 37 can be flush – i.e. parallel to – 38 and the opening defined between 38 and the top of inlet 24) to a second position extending into the exhaust passage toward the flow axis of the exhaust passage (37 can move to second position extending into the exhaust passage, see arrow 38).
	Regarding Dependent Claim 3, Benz further teaches the diversion system further comprises: a second pivoting door (40); and the emission reduction system further comprises: a second bypass opening in the exhaust duct (opening defined between end of 22 and pivot point 42 of door 40); wherein the first and second bypass openings are sequentially located along the flow axis of the exhaust passage (first and second bypass openings are sequentially located along the flow axis of the exhaust passage 21/31).
Regarding Dependent Claim 4, Benz further teaches the first pivoting door is configured to be parallel to the flow axis in the first position (when in the first position, 37 is parallel to the flow axis).
Regarding Dependent Claim 6, Benz further teaches the exhaust duct includes a first cross-sectional area (defined by 51 at 21) and the start-up duct includes a second cross-sectional area (at forward-most portion of start-up duct discussed for claim 1 above, i.e. adjacent the inlet 24), wherein the second cross-sectional area is less than the first cross-sectional area (the second cross-sectional area is less than the first cross-sectional area).
Regarding Dependent Claim 9, Benz further teaches the first stationary emission converter is positioned axially between the first and second bypass openings (49 and/or 50 are located axially between the first and second bypass openings discussed above for claim 3).  
Regarding Dependent Claim 10, Benz further teaches the HRSG (48), wherein the HRSG comprises a second stationary emissions converter (both stationary emissions converters 49 and 50 are incorporated into the Fig. 1 embodiment as discussed for claim 1 above).
	Regarding Dependent Claim 11, Benz further teaches the first start-up duct comprises an inner wall extending between the first bypass opening and the second bypass opening (22/33).
	Regarding Independent Claim 12, Benz teaches an emission reduction system (Fig. 1, as follows) for a power plant comprising a gas turbine and a heat recovery steam generator (HRSG), the emission reduction system comprising: 
an exhaust duct (duct defining 21/31, including inlet 24) configured to fluidly couple to the gas turbine at an upstream portion of the exhaust duct and an inlet of the HRSG at a downstream portion of the exhaust duct, the exhaust duct defining a primary exhaust passage (21/31); 
a first diversion system (as follows) coupled to the exhaust duct, the first diversion system comprising: 
a start-up duct defining a U-shaped start-up passage bypassing a central portion of the exhaust duct between the upstream portion and the downstream portion (see Fig. 1: Annotated Fig. 1 from Benz below, start-up duct defining 20/30 and stack passage includes a defined annotated substantially U-shaped passage which bypasses a central portion 21 of the exhaust duct); and 
a flow control element (37) comprising a moveable door operatively coupled to the emission reduction system to move between a first position and a second position (can move between a number of positions, see arrow 38); and 
wherein the flow control element is configured to maintain exhaust gas flow through the primary exhaust passage and prevent exhaust gas flow through the start-up passage in a first position (in a first position wherein 37 closes off 20/30) and divert exhaust gas flow from the primary exhaust passage through the start-up passage in a second position (in a second position wherein 37 does not close off 20/30).	
Benz’s Fig. 1 embodiment does not teach a stationary emission converter disposed within the start-up duct alongside the central portion of the exhaust duct.
Benz further teaches, in the Fig. 2 embodiment, an emission reduction system that is almost identical to the embodiment of Fig. 1, the emission reduction system including a first and a second stationary emission converter disposed in the start-up duct (49 and 50) alongside the central portion of the exhaust duct (alongside 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benz’s emission reduction system to include a stationary emission converter disposed within the start-up duct alongside the central portion of the exhaust duct, as taught by Benz’s Fig. 2 embodiment, in order to remove emissions prior to routing the exhaust to the environment via the stack (Benz; para. [0017]).  It is noted that while Benz teaches the aftertreatment assists with flow guiding, Benz does not preclude the use of the aftertreatment devices in the Fig. 2 embodiment.  Benz expressly teaches that the only location where aftertreatment devices cannot be placed is in the second diffuser exhaust gas path (31) and the second boiler exhaust path (21).  See paras. [0017], [0033] & [0036].

    PNG
    media_image1.png
    350
    284
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 from Benz

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benz, as applied to claim 1 above, and further in view of Nishimura 20020011065.
Regarding Dependent Claim 7, Benz teaches the invention as claimed and as discussed above for claim 1, but Benz fails to teach a screen extending across the first bypass opening to inhibit exhaust gas flow into the start-up duct.
Nishimura teaches a damper for routing turbine exhaust gases between two different passages (Fig. 3, damper 9), the damper comprising a screen extending across the duct to inhibit exhaust gas flow into the duct (para. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benz’s emission reduction system such that the flow control element comprises a screen capable of inhibiting exhaust gas flow, as taught by Nishimura, in order to prevent exhaust gas passage while permitting sound to pass through the damper for attenuating ultra-low frequency noise (Nishimura; paras. [0044]-[0045).  The proposed modification of Benz with Nishimura results in the screen extending across the first bypass opening and functioning to inhibit exhaust gas flow into the start-up duct when the flow control member 37 is positioned to do so.

Claims 8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benz, as applied to claims 1 & 12 above, respectively, and further in view of Kulkarni 20180238213.
Regarding Dependent Claim 8, Benz teaches the invention as claimed and as discussed above for claim 1, but Benz fails to teach a fluid injection system configured to introduce a fluid to interact with the emission converter, wherein the fluid injection system is configured to introduce one or both of a reducing agent upstream of the stationary emission converter and cooling air proximate the stationary emission converter.
Kulkarni teaches a combined cycle power plant (para. [0038]) with an emission reduction system (202) and a fluid injection system configured to introduce a fluid to interact with the emission converter (220; para. [0048]), wherein the fluid injection system is configured to introduce one or both of a reducing agent upstream of the stationary emission converter and cooling air proximate the stationary emission converter (see Fig. 3, 220 upstream from 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benz’s emission reduction system to include a fluid injection system configured to introduce a fluid to interact with the emission converter, wherein the fluid injection system is configured to introduce one or both of a reducing agent upstream of the stationary emission converter and cooling air proximate the stationary emission converter, as taught by Kulkarni, in order to reduce NOx to nitrogen, water, and carbon dioxide (Kulkarni; para. [0048]).
Regarding Dependent Claim 13, Benz teaches the invention as claimed and as discussed above for claim 12, but Benz fails to teach a sealing air system configured to direct air into the start-up passage to preserve a temperature limit of the stationary emission converter.
Kulkarni teaches a combined cycle power plant (para. [0038]) with an emission reduction system (202) and a fluid injection system configured to introduce a fluid to interact with the emission converter (220; para. [0048]), and Kulkarni further teaches the fluid injection system is configured to introduce cooling air proximate the stationary emission converter (from air compressor 176; para. [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benz’s emission reduction system to include a fluid injection system configured to introduce a fluid to interact with the emission converter, the fluid injection system configured to introduce cooling air proximate the stationary emission converter, as taught by Kulkarni, in order to provide compressed air for entraining a reducing agent therein for reducing NOx emissions (para. [0048]).  The proposed modification of Benz with Kulkarni results in the air being directed into the start-up passage and is capable of preserving a temperature limit of the stationary emission converter because the compressed air from compressor 176 will be cooler than the exhaust gases in the duct.

Claims 12, 16-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama JP2004218952 (copy attached with English translation) in view of Benz.
	Regarding Independent Claim 12, Fukuama teaches system (Fig. 1) for a power plant comprising a gas turbine and a heat recovery steam generator (HRSG), the emission reduction system comprising: 
an exhaust duct (Figs. 1-2, indicated at ‘E’ and along 21) configured to fluidly couple to the gas turbine at an upstream portion of the exhaust duct and an inlet of the HRSG at a downstream portion of the exhaust duct, the exhaust duct defining a primary exhaust passage (primary exhaust passage defined within duct indicated at E); 
a first diversion system coupled to the exhaust duct (as follows), the first diversion system comprising: 
a start-up duct defining a U-shaped start-up passage (22) bypassing a central portion of the exhaust duct between the upstream portion and the downstream portion (bypasses central portion of exhaust duct at 21); and 
a flow control element comprising a moveable door operatively coupled to the system to move between a first position and a second position (24-1, 24-2, 24-3, 24-4 each movable between two positions); and 
wherein the flow control element is configured to maintain exhaust gas flow through the primary exhaust passage and prevent exhaust gas flow through the start-up passage in a first position and divert exhaust gas flow from the primary exhaust passage through the start-up passage in a second position (24-1, 24-2, 24-3, 24-4 will maintain exhaust gas flow through the primary exhaust passage at 21 and prevent exhaust gas flow through 22 when in a first closed position and will divert exhaust gas flow from the passage 21 through the start-up passage in a second open position).  It is noted that the movable door may comprise multiple doors given that dependent claim 14 expressly recites this (reciting each individual door as a “portion”).	
Fukuyama fails to teach a stationary emission converter disposed within the start-up duct alongside the central portion of the exhaust duct.
Benz teaches an emission reduction system (Fig. 2, as follows) for a power plant comprising a gas turbine and a heat recovery steam generator (HRSG), the emission reduction system comprising: an exhaust duct (duct defining 21/31, including inlet 24) configured to fluidly couple to the gas turbine at an upstream portion of the exhaust duct and an inlet of the HRSG at a downstream portion of the exhaust duct, the exhaust duct defining a primary exhaust passage (21/31); a first diversion system (as follows) coupled to the exhaust duct, the first diversion system comprising: a start-up duct defining a U-shaped start-up passage bypassing a central portion of the exhaust duct between the upstream portion and the downstream portion (see Fig. 1: Annotated Fig. 1 from Benz above, start-up duct defining 20/30 and stack passage includes a defined annotated substantially U-shaped passage which bypasses a central portion 21 of the exhaust duct); and a first and a second stationary emission converter disposed in the start-up duct (49 and 50) alongside the central portion of the exhaust duct (alongside 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukuyama’s system to include a stationary emission converter disposed within the start-up duct alongside the central portion of the exhaust duct, as taught by Benz, in order to remove emissions prior to routing the exhaust to the environment (Benz; para. [0017]).
Regarding Independent Claim 16, Fukuyama teaches a combined cycle power plant (Fig. 1) comprising: 
a gas turbine engine (1/2/5) configured to generate exhaust gas; 
a heat recovery steam generator (HRSG) (11/16c); 
an exhaust duct (indicated in Fig. 1 at ‘E’ and including 21) extending from the gas turbine engine to the HRSG to convey the exhaust gas from the gas turbine engine to the HRSG; 
a first bypass opening in the exhaust duct to allow exhaust gas to access the exhaust duct oblique to the flow axis (opening from 21 into 22 at upstream end); 
a second bypass opening in the exhaust duct to allow exhaust gas to access the exhaust duct oblique to the flow axis (opening from 22 into 21 at downstream end); and 
a diversion system (as follows) coupled to the exhaust duct, the diversion system comprising: 
a start-up duct defining a U-shaped passage (22) that bypasses of a portion of the exhaust duct (portion 21), the start-up duct extending from the first bypass opening to the second bypass opening (see Fig. 2); and 
a flow control panel (includes 24-1, 24-2, 24-3, 24-4) configured to alternatively flow exhaust gas through the exhaust duct or the start-up duct, the flow control panel comprising a pivoting door (24-2, 24-4) configured to selectively block the first or second bypass opening; and 
Fukuyama fails to teach a first stationary emission converter positioned in the start-up duct between the first and second bypass openings and a second stationary emission converter positioned within the HRSG.
Benz teaches an emission reduction system (Fig. 2, as follows) for a power plant comprising a gas turbine and a heat recovery steam generator (HRSG), the emission reduction system comprising: an exhaust duct (duct defining 21/31, including inlet 24) configured to fluidly couple to the gas turbine at an upstream portion of the exhaust duct and an inlet of the HRSG at a downstream portion of the exhaust duct, the exhaust duct defining a primary exhaust passage (21/31); a first diversion system (as follows) coupled to the exhaust duct, the first diversion system comprising: a start-up duct defining a U-shaped start-up passage bypassing a central portion of the exhaust duct between the upstream portion and the downstream portion (see Fig. 1: Annotated Fig. 1 from Benz above, start-up duct defining 20/30 and stack passage includes a defined annotated substantially U-shaped passage which bypasses a central portion 21 of the exhaust duct); and a first and a second stationary emission converter disposed in the start-up duct (49 and 50) alongside the central portion of the exhaust duct (alongside 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukuyama’s system to include a stationary emission converter disposed within each of the start-up duct alongside the central portion of the exhaust duct and within the HRSG at 21 in order to remove emissions prior to routing the exhaust to the environment (Benz; para. [0017]).  While Benz only teaches stationary emission converters in a single duct, that is permitted because some gas is recirculated.  The gas which is sent to the environment is sent through emission converters.
Regarding Dependent Claim 17, Fukuyama in view of Benz teaches the invention as claimed and as discussed above for claim 16, and Fukuyama further teaches the exhaust duct extends axially along a central axis (along 21); and the flow control panel is configured to be positioned parallel to the central axis to block flow through the start-up duct (24-4 and 24-3 positioned parallel to 21); and the start-up duct comprises a multi-legged duct connecting first and second bypass openings in the exhaust duct (22 has multiple legs connecting the first and second bypass openings).
Regarding Dependent Claim 18, Fukuyama in view of Benz teaches the invention as claimed and as discussed above for claim 16, and Fukuyama further teaches the flow control panel comprises: a pivot joint (each has a pivot joint); a first pivoting panel connected to the pivot joint and configured to open toward the gas turbine engine (when 24-4 opens it points to the gas turbine); and a second pivoting panel connected to the pivot joint and configured to open toward the HRSG (when 24-2 opens it points toward the HRSG).
Regarding Dependent Claim 20, Fukuyama in view of Benz teaches the invention as claimed and as discussed above for claim 16, and Benz further teaches the second stationary emission converter is positioned axially between upstream and downstream heat exchange pipes of the HRSG (see Benz Fig. 2).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukuyama in view of Benz’s combined cycle power plant such that the second stationary emission converter is positioned axially between upstream and downstream heat exchange pipes of the HRSG, as taught by Benz, for the reasons discussed above for claim 16.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama in view of Benz, as applied to claim 12 above, and further in view of Kulkarni.
Regarding Dependent Claim 13, Fukuyama in view of Benz teaches the invention as claimed and as discussed above for claim 12, but Fukuyama in view of Benz fails to teach a sealing air system configured to direct air into the start-up passage to preserve a temperature limit of the stationary emission converter.
Kulkarni teaches a combined cycle power plant (para. [0038]) with an emission reduction system (202) and a fluid injection system configured to introduce a fluid to interact with the emission converter (220; para. [0048]), and Kulkarni further teaches the fluid injection system is configured to introduce cooling air proximate the stationary emission converter (from air compressor 176; para. [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukuyama in view of Benz’s system to include a fluid injection system configured to introduce a fluid to interact with the emission converter, the fluid injection system configured to introduce cooling air proximate the stationary emission converter, as taught by Kulkarni, in order to provide compressed air for entraining a reducing agent therein for reducing NOx emissions (para. [0048]).  The proposed modification of Fukuyama in view of Benz with Kulkarni results in the air being directed into the start-up passage and is capable of preserving a temperature limit of the stationary emission converter because the compressed air from compressor 176 will be cooler than the exhaust gases in the duct.
Regarding Dependent Claim 14, Fukuyama in view of Benz teaches the invention as claimed and as discussed above for claim 12, and Fukuyama further teaches the movable door comprises: a first portion (24-2) comprising: a first end (one end of 24-2) pivotably coupled to the emission reduction system (the entire first portion is pivotably coupled to the system, thus the first end is as well); and a second end (other end of 24-2) facing upstream in the exhaust duct (when in the open position, the second end will face upstream in 21); and a second portion (24-1) comprising: a first end (one end of 24-1) pivotably coupled to the emission reduction system (the entire first portion is pivotably coupled to the system, thus the first end as well); and a second end (other end of 24-1) facing downstream in the exhaust duct (when in the open position, the second end will face downstream in 21).

Allowable Subject Matter
Claims 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner Comment
Prior art is not applied against claims 15 & 19 at this time, because the scope of these claims is ambiguous as discussed in the claim rejections above.  The prior art fails to teach the structure that appears to be invoked via 35 U.S.C. 112(f) (and which may be otherwise implied, as discussed in the claim rejections under 35 U.S.C. 112(b) above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741